03/09/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                         March 5, 2021

            SHEILA RENEE GRISSETTE v. DON EDWIN GRISSETTE

                    Appeal from the Circuit Court for Hamilton County
                     No. 17D560 Ward Jeffrey Hollingsworth, Judge
                         ___________________________________

                              No. E2020-00923-COA-R3-CV
                          ___________________________________


This is an appeal of a suit for divorce. Because the notice of appeal was not timely filed,
this Court lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J.; D. MICHAEL SWINEY, C.J.; AND JOHN W. MCCLARTY,
J.

John P. Konvalinka, Chattanooga, Tennessee, for the appellant, Don Edwin Grissette.

Alan R. Beard, Chattanooga, Tennessee, for the appellee, Sheila Renee Grissette.

                                 MEMORANDUM OPINION1

       Upon a review of the record, we have determined that the notice of appeal was not
timely filed in accordance with Rule 4(a) of the Tennessee Rules of Appellate Procedure.
The Circuit Court for Hamilton County (“the Trial Court”) entered its judgment on
November 15, 2019. Both parties timely filed motions to alter or amend pursuant to Tenn.
R. Civ. P. 59.01. The Trial Court entered its order addressing the motions to alter or amend
on February 21, 2020. Sheila Renee Grissette (“Wife”) then filed a second motion to alter

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
or amend, which the Trial Court addressed by order entered June 8, 2020. Don Edwin
Grissette (“Husband”) filed his notice of appeal in this Court on July 8, 2020.

        A notice of appeal “shall be filed with the clerk of the appellate court within 30 days
after the date of entry of the judgment appealed from . . ..” Tenn. R. App. P 4(a). “The
thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); also, e.g., Ball v. McDowell,
288 S.W.3d 833, 836 (Tenn. 2009). If a notice of appeal is not timely filed, this Court is
not at liberty to waive the procedural defect. Tenn. R. App. P. 2.; also, e.g., Arfken &
Assocs., P.A. v. Simpson Bridge Co., Inc., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002).

        The thirty-day time limit for filing a notice of appeal may be extended by the timely
filing of one of four allowed motions pursuant to Tenn. R. Civ. P. 59.01. Those motions
are:

       (1) under Rule 50.02 for judgment in accordance with a motion for a directed
       verdict; (2) under Rule 52.02 to amend or make additional findings of fact,
       whether or not an alteration of the judgment would be required if the motion
       is granted; (3) under Rule 59.07 for a new trial; or (4) under Rule 59.04 to
       alter or amend the judgment.

Tenn. R. Civ. P. 59.01. Rule 59.01 clearly and unambiguously provides that these four
motions “are the only motions contemplated in these rules” which will extend the time for
filing an appeal. Tenn. R. Civ. P. 59.01. Furthermore, Rule 59.01 provides: “Motions to
reconsider any of these motions are not authorized and will not operate to extend the time
for appellate proceedings.” Tenn. R. Civ. P. 59.01.

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant, Husband, to show cause why this appeal should
not be dismissed for lack of subject matter jurisdiction after it became clear that the notice
of appeal was not timely filed because it was not filed within thirty days of entry of the
Trial Court’s February 21, 2020 order. Husband responded to the show cause order and
asserted that the subject matter of Wife’s first and second motions to alter or amend
“differed,” and therefore, Wife’s second motion was not an impermissible motion to
reconsider. Husband also argued that because the subject matter of the motions differed,
that Wife was not filing Rule 59 motions “in a serial fashion to extend the time for filing a
notice of appeal.” Finally, Husband argued that because the Trial Court modified its
judgment in response to the initial motions to alter or amend filed by Wife and Husband,
that Wife was entitled to file a second Rule 59 motion in response to the altered judgment.




                                             -2-
       In Legens v. Lecornu, this Court discussed Rule 59.01 and summarized:

               We can glean the following principles from Rule 59.01 and from these
       cases. Rule 59.01 prohibits motions to “reconsider,” on the same grounds,
       [as] a previously decided Rule 59 motion. See Gassaway, 604 S.W.2d at 60;
       Tenn. R. Civ. P. 59.01. Rule 59 also prohibits a party from filing a motion
       to alter or amend a judgment that is not changed when a trial court enters an
       order in response to another party’s timely motion to alter or amend. See
       Graybeal, 2012 WL 4459807, at *10. A party can file a motion to alter or
       amend a judgment that has been changed in response to another party’s Rule
       59 motion. Albert, 145 S.W.3d at 526; Savage, 2001 WL 1013056, at *8;
       Brenneman, 2001 WL 543434, at *3; see also Graybeal, 2012 WL 4459807,
       at *10 (recognizing that a judgment altered in a manner adverse to a party
       will have the effect of starting the time anew for filing a timely motion
       pursuant to Rule 59). In addition, filing two motions to alter or amend is not
       always fatal – a party can file a motion to alter or amend a judgment that was
       amended in response to his opponent’s motion even if he or she has already
       filed one motion to alter or amend prior to the amended judgment. See
       Barnes, 2014 WL 1413931, at *3-4.

              The question remains as to whether a party can file a Rule 59 motion
       in response to an amended judgment when it was that party who successfully
       moved for the amended judgment. We believe that such a party should be
       allowed to do so, assuming, of course, that the second motion is not simply
       a motion to “reconsider” previously asserted grounds. The purpose of a Rule
       59 motion to alter or amend a judgment is to prevent unnecessary appeals by
       providing the trial court with an opportunity to correct errors before the
       judgment becomes final. Discover Bank v. Morgan, 363 S.W.3d 479, 489
       (Tenn. 2012).

Legens v. Lecornu, No. W2013-01800-COA-R3-CV, 2014 WL 2922358, at **12-13
(Tenn. Ct. App. June 26, 2014), no appl. perm. appeal filed.

       We agree with the assertion that Wife’s second motion to alter or amend was not a
motion to reconsider grounds asserted in her first motion. The issues raised in Wife’s first
motion to alter or amend and the ones raised in her second one do indeed differ. This
conclusion, however, does not end the inquiry as the Trial Court amended its judgment in
the February 21, 2020 order, and we must consider the grounds asserted in Wife’s second
motion to alter or amend to determine if it was filed in response to the changes to the
judgment.

                                           -3-
        Wife’s first motion to alter or amend raised issues regarding alimony and the
payment of homeowner association fees. Husband’s motion to alter or amend raised issues
regarding Wife’s separate property, the division of marital assets, alimony, and payment
of an expert witness fee. The Trial Court’s February 21, 2020 order granted, in part, both
motions to alter or amend. Specifically, the Trial Court set a date specific for the payment
of alimony, corrected errors in the division of marital assets, awarded Husband a specific
asset, and clarified the alimony award. The Trial Court denied the remaining issues in both
motions to alter or amend. Wife’s second motion to alter or amend raised issues regarding
the payment of the mortgage on the marital home. While Wife’s second motion to alter or
amend was not a motion seeking reconsideration of grounds asserted in Wife’s first motion
to alter or amend, it also was not filed in response to changes made in the Trial Court’s
February 21, 2020 order.

        Although the filing of a second motion pursuant to Rule 59 is in certain
circumstances permissible if the judgment was amended in response to a previous Rule 59
motion, the second motion to alter or amend in this case was not filed in response to
changes made to the judgment. Instead, Wife’s second motion to alter or amend raised
issues in response to the November 15, 2019 judgment, which could and should have been
raised in Wife’s first motion to alter or amend. As such, the filing of Wife’s second motion
to alter or amend after the Trial Court had ruled upon the first motions to alter or amend
constituted the filing of serial motions to alter or amend, which is not permitted. See
Gassaway v. Patty, 604 S.W.2d 60, 61 (Tenn. Ct. App. 1980) (dismissing appeal for lack
of jurisdiction in case where party filed post-trial motions in serial manner in an attempt to
extend time to appeal and stating: “The Tennessee Rules of Appellate Procedure provide
procedures to be followed in order that the rights of the parties can be resolved with
certainty and finality. To validate appellant’s appeal would require us to disregard the
express language of the rules and the result would enable parties to file repeated post-
judgment motions in the trial court.”).

       The thirty-day time period for filing a notice of appeal commenced to run when the
Trial Court entered its February 21, 2020 order. As appellant failed to file his notice of
appeal within thirty days of entry of the February 21, 2020 order, the notice of appeal was
untimely filed, thus depriving this Court of jurisdiction.

      This appeal is hereby DISMISSED. Costs on appeal are taxed to the appellant, Don
Edwin Grissette, for which execution may issue.

                                                         PER CURIAM




                                            -4-